DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10, 12-23 and 25-30 are pending. Claims 1-4, 6-7, 9-10, 12-20, 22-23 and 25-30 are currently amended. Claims 11 and 24 are canceled. 
 Applicant’s amendments to the claims will overcome each and every 103 rejection previously set forth in the Final Office Action mailed 02/24/2022.

Allowable Subject Matter
Claims 1-10, 12-23 and 25-30 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Johnson et al. (US Pub No. 2012/0036358) discloses a document encryption and decryption system for selectively encrypting and decrypting files and any other items and method for same to protect or secure its contents by helping to prevent unauthorized individuals from viewing data in human-perceivable or readable form (Johnson, Abstract), Davidson et al. (US Pub No. 2020/0068166) discloses  encrypting captured media. In one embodiment, the method includes capturing media data via use of a lens of an image capture apparatus; obtaining a number used only once (NONCE) value from the captured media data; obtaining an encryption key for use in encryption of the captured media data; using the obtained NONCE value and the obtained encryption key for encrypting the captured media data; and storing the encrypted media data. In some variants, the media is encrypted prior to storage, thereby obviating any instances in which the captured media data resides in a wholly unencrypted instance. (Davidson, Abstract), Porter (US Patent No. 10,824,741) discloses receiving an instruction to initiate execution of a user device data protection protocol after a determination by a monitoring unit that an event has occurred at a property, determining whether the user device is located at the property, and in response to a determination that the user device is located at the first location, displaying a prompt that asks if the user device data protection protocol should be canceled.  The method also includes actions of determining whether user feedback responsive to the prompt has been received by the user device within a predetermined amount of time, and in response to a determination that the predetermined amount of has expired without receiving user feedback, performing one or more data protection operations to protect user device data. The user of the device 150 can modify one or more settings related to the encryption of data.  For example, the user can specify that all (or a portion) of the data stored on a device can be encrypted in response to the detection of an event such as an alarm event (Porter, Abstract and column 7, line 59-column 8, line 16), Ludwig et al. (US Patent No. 9,635,317) discloses a camera includes logic to capture images and video (collectively, ‘media’) and to store the captured media internally to the camera in an encrypted format; the encrypted format including multiple regions encrypted with different keys, each key corresponding to a human subject or object identified in the media. Each camera system includes encryption software to digitally encrypt or digitally sign images or videos. Each camera includes a cryptographically secure unique key for the particular device. When the camera system is initialized it may determine its location via any available location service. Example location services are GPS if available, OS location services, and WiFi-based location services. (Ludwig, Abstract and column 7, lines 13-43), Holman et al. (US Pub No. 2015/0106623) discloses acquiring an image, wherein said image includes at least one representation of a feature of at least one entity, detecting a presence of a privacy beacon in the acquired image, wherein further image process operation on image data unrelated to detection of the presence of the privacy beacon is avoided prior to encryption of the acquired image data, said privacy beacon associated with the at least one entity, and encrypting the acquired image, through use of a unique device encryption key that is unique to a particular device. (Holman, Abstract) and Du et al. (US Pub No. 2014/0007260) discloses a file reading protection system and a protection method thereof.  The file reading protection system includes a first acquisition unit, a determination unit, and a processing unit.  The first acquisition unit is configured to obtain a first position of a user device that requests to access a digital file.  The determination unit is configured to determine if the first position obtained by the first acquisition unit satisfies a first predetermined condition related to the predetermined position information and to generate a determination result according determination.  The processing unit is configured to determine if the user is allowed to access the digital file according to the determination result (Du, Abstract), however, the prior art taken alone or in combination does not teach or suggest “determining, by the processor, a location of the media recording device in response to the media recording device activating a media recording application; determining, by the processor, whether the location of the media recording device satisfies a geo-location criterion; and determining, by the processor, that media data captured by the media recording device should be secured in response to the location of the media recording device satisfying the geo-location criterion; and obtaining an encryption key in response to determining that media data captured by the media recording device should be secured comprises obtaining the encryption key by the processor from a computing device associated with the geo- location criterion; obtaining, by the processor, an encryption key at or about a time that the media data is captured by the processor from a computing device associated with the geo-location criterion”(as recited in claims 1, 16, & 29-30), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437